Citation Nr: 1027722	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-10 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to April 1971.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which, in pertinent part found that new and material 
evidence had not been submitted to reopen a claim for entitlement 
to service connection for low back pain due to spina bifida 
occulta and spondylolisthesis.  Jurisdiction has been transferred 
to the Los Angeles, California, RO.

The Veteran's appeal was previously before the Board in April 
2009, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned to 
the Board for further appellate action.


FINDINGS OF FACTS

1.  Entitlement to service connection for low back pain due to 
spina bifida occulta and spondylolisthesis was initially denied 
in an unappealed May 1971 rating decision; the claim was most 
recently denied in an unappealed February 2000 rating decision.

2.  In June 2009, the Board found that new and material evidence 
had been received, and reopened the Veteran's claim for service 
connection for low back pain due to spina bifida occulta and 
spondylolisthesis.

3.  The Veteran failed, without good cause, to appear for a July 
2009 VA examination that was necessary to adjudicate his reopened 
claim.  

5.  The evidence does not show that the Veteran has a current low 
back disability that is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for low back pain due to 
spina bifida occulta and spondylolisthesis are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  With regard to the claim 
for service connection for neuromuscular sensitivity, noise 
sensitivity, chronic stress and depression, in view of the 
Board's favorable decision, further assistance is unnecessary to 
aid the Veteran in substantiating his claim.  

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In March 2004 and June 2009 letters, the RO notified the Veteran 
of the evidence needed to substantiate his claim for service 
connection.  The letters satisfied the second and third elements 
of the duty to notify by informing the Veteran that VA would try 
to obtain medical records, employment records, or records held by 
other Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Veteran has substantiated his status as a Veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims in 
the June 2009 letter.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While 
complete VCAA notice was provided after the initial adjudication 
of the claim, this timing deficiency was remedied by the issuance 
of VCAA notice followed by readjudication of the claim.  Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was 
readjudicated in the April 2010 SSOC.  Therefore, any timing 
deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records and 
private treatment records.  As discussed below, the VA scheduled 
the Veteran for a VA examination for his back disability in July 
2009, but the Veteran failed to appear, without explanation and 
has not shown good cause for his failure to appear.  In the 
present case, the Veteran failed to report for a scheduled VA 
examination, as discussed below. In the case of a reopened claim 
for a benefit which was previously disallowed, when a Veteran 
fails to appear for a scheduled examination, federal regulations 
state that "the claim shall be denied."  38 C.F.R. § 3.655(b) 
(emphasis added).  Thus, the benefit could not be awarded as a 
matter of law, and any VCAA notice errors could not affect the 
essential fairness of the adjudication.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.

Legal Criteria

When a Veteran fails without good cause to report for a necessary 
examination scheduled in conjunction with a reopened claim, the 
claim shall be denied.  38 C.F.R. § 3.655(a), (b).  It is only 
when a claim is an original claim that the claim shall be based 
on the evidence of record if the Veteran fails to report.  Id.

Analysis

The Veteran contends that the rigors of Army basic training and 
military service aggravated pre-existing spina bifida occulta 
beyond what would be considered reasonable and caused him to 
develop his currently diagnosed chronic low back pain.  See July 
2010 Appellant's Post-Remand Brief.  The Veteran also contends 
that he has low back pain due to his currently diagnosed 
spondylolisthesis, which he contends developed as a result of a 
back injury in 1970, during his active military service.

The report of a pre-enlistment examination in January 1970, notes 
that the Veteran had back aches at times, but it was indicated 
that the spine was normal.  The Veteran indicated in a report of 
medical history for enlistment in March 1970 that he had a 
history of back trouble, specifically "low back ache with 
sponts."  The service treatment records also noted the Veteran's 
spina bifida occulta.  During a separation examination in April 
1971, the Veteran reported "chronic back pain post strain."

The post-service medical evidence of record shows that the 
Veteran was seen by a private doctor for complaints of back pain 
as early as October 1976, reporting that he experienced sharp 
pain in the small of his back lasting a brief period of time.  He 
also stated that it occasionally hurt to stand up and was 
difficult to straighten his back.  The Veteran noted that he 
injured his back in high school as well as in service.  The 
private doctor stated that X-rays demonstrated bilateral 
spondylolysis L5 and spina bifida occulta.  

Private medical records received in January 1999 show that in 
January 1982, a MRI revealed spondylolisthesis, Grade I, at L5-S1 
with bilateral pars defect as well as spina bifida occulta at S1.  
The doctor noted that spondylolisthesis was not present in films 
taken in October 1976.  It was further noted that the Veteran had 
recently fallen on his right chest and had back pain and two 
fractured right ribs as a result.  The evidence does not indicate 
that the Veteran's spondylolisthesis was related to his active 
military service.

Non-VA disability evaluations in January 1993 and January 1994 
show that the Veteran had worked as a hod carrier and as a 
plasterer, which required him to lift up to 100 pounds, bend and 
twist his back, and frequently work on a ladder.  The private 
doctor concluded that the Veteran's back disability was secondary 
to chronic on-the-job trauma the Veteran experienced as a 
plasterer and hod carrier for about the past twenty years.

VA outpatient treatment records show that in September 2000, an 
MRI revealed Grade I anterolisthesis of L5 but showed that this 
was secondary to bilateral pars interarticularis defects.  Severe 
bilateral foraminal narrowing was also demonstrated and was 
greater on the right.  In January 2004, a VA doctor noted that a 
CAT scan showed foraminal stenosis and disc disease; the doctor 
opined that these conditions were likely due to wear and tear.

In an April 2009 decision, the Board found that new and material 
evidence had been received and reopened the Veteran's claim for 
service connection for low back pain.  The Board also issued a 
remand, directing the AOJ to schedule the Veteran for an 
examination in order to obtain an opinion to determine whether 
any current back disability was incurred or aggravated in 
service.  

VA attempted to afford the Veteran an examination in order to 
obtain a medical opinion.  In accordance with an April 2009 BVA 
remand, an examination was scheduled for a date in July 2009.  
Notice of this examination was sent to the Veteran, and there is 
no allegation that the Veteran failed to receive the notice.  He 
did not appear for the scheduled examination, and he has not 
provided the VA with an explanation as to why he failed to 
report.  

A medical opinion was necessary to clarify whether the current 
back disabilities were related to service, or, as the private 
examiners had opined to post service injuries and on the job 
stresses.

The Veteran's original compensation claim was filed in May 1971.  
That claim, for service connection for low back pain due to spina 
bifida occulta and spondylolisthesis, was denied in an unappealed 
rating decision in May 1971.  The July 2009 examination was 
scheduled in conjunction with a reopened claim.

Under 38 C.F.R. § 3.655, the current claim must be denied.  It 
provides that when entitlement to a benefit cannot be established 
without a current VA examination, and the claim is not an 
original claim, and the claimant fails to appear and does not 
show good cause, the claim shall be denied.  38 C.F.R. § 
3.655(a), (b).

The Board's remand explained the reasons why the examination was 
needed.

The notice of the pending examination in July 2009 and the April 
2010 supplemental statement of the case were sent to the Veteran 
at his last address of record and the notices were not returned 
as undeliverable.  Therefore, it is presumed he received all of 
the notices.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The 
Veteran was notified in the April 2010 supplemental statement of 
the case of the provisions of 38 C.F.R. § 3.655, and of the 
finding that he had failed to report for examination in July 
2009.  He did not offer any explanation for not appearing for the 
VA examination, and thus, he has not met his burden of showing 
good cause for failure to report.  

The Veteran's representative has also not provided any 
explanation for the Veteran's failure to report.  

Entitlement to service connection for the Veteran's low back 
disability cannot be established without an examination and an 
opinion showing entitlement, and the Veteran failed without good 
cause to report for the examination.  Based on the law and 
evidence, the claim is denied.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for low back pain due to spina bifida occulta 
and spondylolisthesis is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


